DETAILED ACTION
Status of Application: Claims 1-5, 7-8, and 17-24 are present for examination at this time.  
Claims 1-5, 7-8, and 17-24 are allowed.
Allowable Subject Matter
Claims 1-5, 7-8, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1 and 17): 
Applicant since the previous office action has embraced the previously identified allowable subject matter.  Specifically using a global positioning and then a responsive motion state estimation in conjunction together to determine granted or prohibited access to an application,  Those limitations were found in combination independent claims to be outside the prior art. 
The closest prior art of record “License Management System Using Daemons And Aliasing” by Duvvoori et al., US6032438 (“Duvoori”), “License Management System, License Management Method, And Computer Program Product” by Yokoyama 2011/0202433, “Network Access by Applications in an Enterprise Managed Device” by Verma et al., US2019/0014152A1 (“Verma”), “License Management System And License Management Method” by Sawai et al, US2018/0144108, fails to disclose or render obvious the above referenced limitations.
No one reference individually had the exact system or method envisioned by Applicant, nor could less than 5 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642